20-12094-mew   Doc 12-10   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 10
                                    Pg 1 of 6




                      EXHIBIT 10
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                  INDEX NO. E2020003156
NYSCEF DOC.20-12094-mew
            NO. 103                Doc 12-10    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:10 08/26/2020
                                                         Pg 2 of 6
              MONROE COUNTY CLERK’S OFFICE                           THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt # 2473363

                                                              Book    Page   CIVIL

   Return To:                                                 No. Pages: 5
   AARON H. MARKS
   601 Lexington Avenue                                       Instrument: EXHIBIT(S)
   NEW YORK, NY 10022
                                                              Control #:         202008261337
                                                              Index #:           E2020003156

                                                              Date: 08/26/2020

    Posadas de Puerto Rico Associates, L.L.C.                 Time: 5:02:30 PM




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK
 202008261337                                                                    Index #
                                                                               INDEX     : E2020003156
                                                                                       NO.   E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 103       Doc 12-10   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                         RECEIVEDExhibit
                                                                                  NYSCEF:10 08/26/2020
                                               Pg 3 of 6




                                 EXHIBIT D
 202008261337                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 103               Doc 12-10           Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                         RECEIVEDExhibit
                                                                                                  NYSCEF:10 08/26/2020
                                                               Pg 4 of 6



          SUPREME COURT OF THE STATE OF NEW YORK
          APPELLATE DIVISION: FOURTH JUDICIAL DEPARTMENT

          POSADAS DE PUERTO RICO ASSOCIATES, L.L.C.,                                App. Div. Docket No.:

                                          Plaintiff-Respondent,                     Monroe County Clerk’s Index No.:
                                                                                    E2020003156
                                   -against-
                                                                                    ORDER TO SHOW CAUSE
          CONDADO PLAZA ACQUISITION, LLC, CONDADO PLAZA
          ACQUISITION LAGOON, LLC and CONDADO PLAZA
          ACQUISITION OCEAN, LLC,

                                          Defendants-Appellants.


                  UPON the annexed affirmation of Anthony D. Dougherty, dated July 20, 2020, and the

         exhibits annexed thereto, and the accompanying memorandum of law, dated July 20, 2020, and all

         papers and proceedings heretofore had herein,

                  LET Plaintiff-Respondent Posadas De Puerto Rico Associates, L.L.C. (“Respondent”)

         show cause before this Court at the M. Dolores Denman Courthouse, located at 50 East Avenue,

         Rochester,           New              York      14604,     on     the     _____________day         of

         _______________________________, 2020, at 10:00 a.m. or as soon thereafter as counsel may

         be heard, why an Order should not be made and entered pending the hearing and determination of

         Defendants-Appellants Condado Plaza Acquisition LLC, Condado Plaza Acquisition Lagoon,

         LLC and Condado Plaza Acquisition Ocean, LLC’s (collectively, “Appellants”) appeal of the

         Order of the Supreme Court of the State of New York, County of Monroe (Hon. J. Scott Odorisi,

         J.S.C.), dated July 16, 2020 and entered in the office of the Clerk of the Court on July 17, 2020

         (the “Trial Court Order”):




         {Client/001768/56/02137035.DOCX;1 }
 202008261337                                                                                       IndexNO.
                                                                                                  INDEX  #: E2020003156
                                                                                                              E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 103               Doc 12-10      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:10 08/26/2020
                                                          Pg 5 of 6



                I.          Pursuant to New York Civil Practice Law and Rules (“CPLR”) § 5518, modifying,

                            limiting, vacating or staying the anti-suit preliminary injunction granted under the

                            Trial Court Order;

               II.          Pursuant to CPLR § 5519(c), staying all actions and proceedings to enforce the

                            preliminary injunction granted under the Trial Court Order;

              III.          Pursuant to this Court’s inherent authority, staying all deadlines, proceedings and

                            discovery in the trial court below; and

              IV.           Granting Appellants such other and further relief as this Court deems just, equitable

                            and proper;

                     NOW, SUFFICIENT CAUSE HAVING BEEN ALLEGED, it is hereby

                     ORDERED that pending the hearing and determination of this application and entry of an

         Order thereon, or until further Order of this Court, the anti-suit injunction and other mandatory

         injunctive relief set forth in the Trial Court Order are hereby stayed in their entirety; and it is

         further

                     ORDERED that pending the hearing and determination of this application and entry of an

         Order thereon, or until further Order of this Court, all deadlines, proceedings and discovery in the

         trial court below are hereby stayed; and it is further

                     ORDERED that service of a copy of this Order to Show Cause, together with copies of

         the papers upon which it is based, shall be effectuated on Respondent on or before

         __________________, 2020 by: (i) email to Respondent’s counsel, Aaron Marks, at

         aaron.marks@kirkland.com; and (ii) registered United States mail, postage prepaid, return receipt

         requested, to Respondent’s counsel, Kirkland & Ellis LLP, 601 Lexington Avenue, New York,




         {Client/001768/56/02137035.DOCX;1 }                  2
 202008261337                                                                                                 IndexNO.
                                                                                                            INDEX  #: E2020003156
                                                                                                                        E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 103               Doc 12-10           Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                         RECEIVEDExhibit
                                                                                                  NYSCEF:10 08/26/2020
                                                               Pg 6 of 6



         New York 10022, Attn.: Aaron Marks, and shall be deemed good and sufficient service thereof;

         and it is further

                  ORDERED that Respondent’s opposition papers, if any, shall be served on Appellants’

         counsel, Tarter Krinsky & Drogin LLP, so as to be actually received on or before

         ________________________________; and it is further

                  ORDERED             that     rely    papers,   if       any,   shall   be   served   on     or   before

         _______________________________________.



                                                                           E N T E R:



                                                                           ____________________________
                                                                                       J.S.C.A.D.




         {Client/001768/56/02137035.DOCX;1 }                          3
